PER CURIAM.
The issue on appeal is whether the trial court erred in failing to give the defense requested jury instruction on self-defense. “If there is any evidence to support a particular defense, an instruction on that defense should be given to the jury.” Lusk v. State, 531 So.2d 1377, 1381 (Fla. 2d DCA 1988). In the instant case, the defendant testified that he was holding the stick because he was afraid that he was going to be harmed and that he did not immediately put the stick down because he did not realize that the police officer was a police officer. Based on the defendant’s testimony, there was evidence to support his defense. Accordingly, the trial court erred in failing to instruct the jury on self-defense.
Reversed and remanded for a new trial.